PER CURIAM.
We affirm based on our understanding and interpretation of these two matters:
A. The final judgment dated July 13, 1982, and order dated November 5, 1982, were applicable to the unit owners meeting in February 1983, and not to future meetings.
B. Section 607.101, Florida Statutes (1981), while providing general guidelines and limitations upon the use of proxies, does not command the use of a specified proxy “form”. So long as a proxy conforms to the requirement of general law, it may specify or limit the authority of the proxy or it may be general and unlimited.
Affirmed.
LETTS, HERSEY and WALDEN, JJ., concur.